I cannot see that there is any equity in the complainant's case.
The testator intended that his imbecile son should be provided with food and raiment in a decent and comfortable manner. The testator had four children and a small property. This son had always lived with the father and worked for him on the farm. To the widow who was to support this son, he gave his homestead farm (said to rent for $200) and some personal gifts. Looking at the language of the will and the surrounding circumstances, it seems to me that the only common sense view of it is that he intended that his widow should support the son in the same manner he had himself supported him at home. There is no reason to suppose he intended him to be boarded out in idleness. The amount of his property and the amount given the widow shows that this could not have been the case. He did not intend to give him money to spend, but to provide a comfortable home for him, and nothing more.
Now there is no evidence to show that the widow, or the representatives of the son to whom the land went after her, have ever been unwilling or refused to provide a home for the imbecile son. It is not even alleged. He remained with the widow from the father's death, in 1812, until about 1825, or 1826, when he went to live with a sister on a farm which had fallen to him and this sister. He went away of his own accord. And he lived with relatives until his death in 1863. From 1830 to his death he had guardians who, if they had supposed he had any legal or equitable claim on the widow or homestead, could have prosecuted for it. On the contrary, they boarded him out of his own property and charged it in their accounts.
From 1825 to 1864, nearly forty years, his guardians and friends never supposed they had any claim of the sort now made; at any rate they never made any such claim, and this fact itself seems to me entitled to great weight in the decision of the case. *Page 156